Day, J.
The defendant contends that the verdict is not supported by the evidence. The plaintiff alleges in his petition that he is a teamster and quarryman, and that the wagon in question was habitually used by him as his means of livelihood. The plaintiff is a resident of Iowa, and the head of a family. His principal occupation, at the time of the levy, was running a stone quarry. Evidence was introduced tending to establish the following facts: The vehicle in question is a two-horse buggy, capable of carrying four persons. The plaintiff resides three miles from the quarry, and used the *326buggy almost daily in going to and from the quarry. Sometimes he used the buggy to carry his hands to the quarry, and sometimes he used it to carry passengers. Besides the buggy in question, the plaintiff had two wagons which he used in the quarry, or in drawing rock. When the defendant came to levy upon the buggy, the plaintiff claimed it as exempt, but did not object to the defendant’s levying upon the other wagons. The plaintiff testifies that he got more of his living out.of the buggy than out of the wagons. It is clear that the plaintiff was entitled to hold one of the vehicles exempt from execution. Under the circumstances which the testimony discloses, we think the jury were warranted in finding that the plaintiff had a right to select which of the three vehicles he would hold exempt from execution, and that, inasmuch as the selection was made before the levy, it should have been respected by the defendant. The verdict is not so wanting in support from the testimony as to justify our disturbing it.
Affirmed.